Citation Nr: 0306903	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  02-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had recognized guerilla service from February 
1945 to May 1945.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in April 2001.  That decision denied the 
veteran's claim of entitlement to TDIU.
 
The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

There has been a recent significant change in the law 
regarding the VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

38 C.F.R. § 3.159(b) (as amended by 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001)).  In Quartuccio v. Principi, this 
Court recently held that a remand for compliance with the 
VCAA was required because the Secretary neither "'notif[ied] 
the claimant ... of any information, and any medical or lay 
evidence, not previously provided to the Secretary that [was] 
necessary to substantiate the claim' [nor did he] 'indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary ... will attempt to obtain on behalf of the 
claimant,"' Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002)(quoting 38 U.S.C. § 5103(a)).  In that case, the Court 
found that documents notifying the claimant of evidence that 
would be "useful" or "potentially helpful" were insufficient 
where those notifications failed to identify "who is 
responsible for obtaining such evidence."  Id


Review of the veteran's claims folder reveals that the 
veteran has not been notified of the provisions of the VA's 
duty to notify and assist nor has the RO informed the veteran 
of which specific evidence he should obtain and which 
evidence the VA will obtain.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with VA's 
notice and duty to assist.  In addition, because the RO has 
not yet considered whether notification or development action 
is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002) are fully 
complied with and satisfied.

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



